Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 23, 2019

                                      No. 04-19-00044-CV

                                    TITLE SOURCE, INC.,
                                         Appellants

                                                v.

             HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                   Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI06300
                         Honorable David A. Canales, Judge Presiding

                                         ORDER
        Appellant’s attorney has filed an unopposed motion seeking access to portions of the
record that are sealed. The motion is GRANTED. The Clerk of this court is instructed to provide
a copy of the sealed record to appellant’s attorney and appellee’s attorney on CD-ROM. All
parties and their attorneys are ORDERED not to share the contents of the sealed record with any
person except to the extent necessary to prepare their respective briefs.
        In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to: (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court